Legge, Justice
(dissenting).
The leading opinion, in my judgment, represents a dangerous departure from the rule laid down by this court in Gallman v. Springs Mills, 201 S. C. 257, 22 S. E. (2d) 715 *328and Eargle v. South Carolina Electric & Gas Co., 205 S. C. 423, 32 S. E. (2d) 240, which, until now, has been consistently adhered to. That rule is, in substance, that an accidental injury sustained by an employee while going to or coming from the place where his work is to be performed is not compensable unless: (1) the employer, as part of the contract of employment, provides the means of transportation for the employee to go to or come from his work, or pays for the employee’s time thus consumed, (2) the employee, on his way to or from his work, is charged with some duty or task in connection with his employment; (3) the way used is inherently dangerous and is either (a) the exclusive way of ingress and egress to and from his work, or (b) constructed and maintained by the employer; or (4) such injury occurred at a place, in close proximity to the premises of the employer, the use of which place by the employee is expressly or impliedly required by the contract of employment.
I cannot escape the conclusion that this case comes squarely within this rule. It is readily distinguishable from Ward v. Cardillo, 77 U. S. App. D. C. 343, 135 F. (2d) 260, Provia Bros. Farms v. Veles, Fla., 74 So. (2d) 103, Flanagan v. Webster & Webster, 107 Conn. 502, 142 A. 201, and Scott v. Willis, 150 Va. 260, 142 S. E. 400, for in each of them the employer was under duty, as part of the contract of employment, to transport the employee to and from work. They are thus within the first exception to the “going and coming” rule before mentioned. The contract of employment in the instant case contained no such provision.
Nor can I agree with the suggestion that recovery should be permitted under authority of Eargle v. South Carolina Electric & Gas Co., supra. There was no emergency in the instant case, nor any express or implied requirement in Baldwin’s contract of employment that necessitated his walking across U. S. Highway No. 1 to board the truck. No such contractual arrangement is reasonably inferable from *329the fact that on one or two previous occasions the truck driver had stopped and picked him up.
I am not greatly impressed by the theory of “implied order” or “invitation”; at most it was an “implied order” or “invitation” to come to work where the truck had stopped. In obeying or accepting it Baldwin was simply going to his place of work. Between the point where the truck stopped and the point where the automobile in which he was riding stopped, U. S. Highway No. 1 is intersected by Chestnut Street. The truck stopped on one side of the intersection, in the driveway of a grocery store; the automobile on the other side of the intersection, in the driveway of a laundry. By attempting to walk across the four traffic lanes of the highway, Baldwin chose a way that was inherently 'and obviously dangerous; but it was neither a way “constructed and maintained by his employer”, nor the “exclusive way” by which he could have reached the truck. The common hazard to which he was exposed in walking across the highway was not one “arising out of and in the course of” his employment.
Suppose that Baldwin, having overslept, had walked from his home to the sidewalk across the street from the entrance to his employer’s premises and had been struck by an automobile while crossing that street. Surely his injury would not have been compensable under the rule in this state. Would this case have been different if, in the situation thus supposed, the truck had been in the entrance, prepared to leave, or parked on the far side of the street from him? I should not think so, unless we are prepared to overule Hinton v. North Georgia Warehouse Corp., 211 S. C. 370, 45 S. E. (2d) 591.
Let us imagine this situation: Baldwin, having overslept, telephones to his employer, who tells him that the truck is about to leave on its route and that he will direct the driver to stop at the corner of X Street and Y Avenue and wait for him there. If Baldwin, walking to that rendezvous, arrives there before the truck and, while crossing X Street, *330is accidentally injured, is such injury compensable? Suppose that the truck had arrived there first and was waiting folium. Suppose that his accident had occurred while he was crossing T Street, four blocks away. Or on the sidewalk in front of his home. Is the accidental injury to be considered as having arisen “out of and in the course of the employment” in any, or all, or none, of the cases just mentioned0 Cf. Brousseau v. Blackstone Mills, 1957, 100 N. H. 493, 130 A. (2d) 543.
It is no answer to say that the instant case is to be considered under its own peculiar facts. To some extent all cases are so considered and decided. But in workmen’s compensation perhaps more than in most branches of jurisprudence, because of the liberality with which the statute is and should be construed, it is essential that we not cast off from our moorings without considering how far we may drift. As Professor Larson puts it (Workmen’s Compensation Law, Sec. 15.22) : “Before any court breaks down one wall it ought to be prepared to define where it proposes to erect the next wall.” I am convinced that the rule laid down in our cases before mentioned is a sound and fair one; I fear that the decision in the instant case will seriously undermine it.